                        UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

GARY AURITT,                                 )
                                             )
                          PLAINTIFF          )
                                             )
V.                                           )     CIVIL NO. 2:18-CV-471-DBH
                                             )
SHANNON AURITT,         ET AL.,              )
                                             )
                          DEFENDANTS         )

               DECISION AND ORDER ON PENDING MOTIONS

      The plaintiff Gary Auritt filed this federal lawsuit against his divorced

spouse, Shannon Auritt, her mother, Kathleen Hamilton, and a Florida limited

liability company, Take A Shower LLC. The original complaint contained two

federal counts and two state counts.         The federal counts asserted that the

defendants   violated    federal    unfair   competition   law   under   15   U.S.C.

§ 1125(A)&(D), and requested federal declaratory relief that the plaintiff is the

owner of a particular trademark. The state counts asserted violations of Maine

unfair competition law under 10 M.R.S. § 1212 and Maine trademark or trade

name dilution law under 10 M.R.S. § 1530. Compl. ¶¶ 41-56 (ECF No. 1). The

three defendants moved to dismiss on a variety of grounds.

Personal Jurisdiction

      Kathleen Hamilton and Take A Shower LLC moved to dismiss for lack of

personal jurisdiction; they provided affidavits asserting their lack of contacts

with Maine. (See ECF Nos. 29 & 30.) The plaintiff did not respond to the motions
or the affidavits. Instead, the plaintiff moved to amend his complaint. (ECF No.

37).

       The proposed amended complaint (ECF No. 36) does contain more

allegations about Maine contacts by those two defendants. But such allegations

are insufficient. First Circuit law is clear that under the prima facie standard of

determining personal jurisdiction, “the inquiry is whether the plaintiff has

proffered evidence which, if credited, is sufficient to support findings of all facts

essential to personal jurisdiction.” Bluetarp Financial, Inc. v. Matrix Const. Co.,

Inc., 709 F.3d 72, 79 (1st Cir. 2013) (quoting Phillips v. Prairie Eye Ctr., 530

F.3d 22, 26 (1st Cir. 2008)) (emphasis added). A plaintiff “must go beyond the

pleadings and make affirmative proof.” United Elec. Radio and Mach. Workers

of America (UE) v. 163 Pleasant Street Corp., 987 F.2d 39, 44 (1st Cir. 1993)

(emphasis added) (internal citations and quotations omitted). In making the

prima facie determination, the district court “accepts properly supported proffers

of evidence by a plaintiff as true and makes its ruling as a matter of law.” Id.

(emphasis added) (internal citations omitted). Moreover, “[t]o the extent that they

are uncontradicted, we add into the mix the facts put forward by the defendant.”

Bluetarp Financial, 709 F.3d at 79 (internal citations omitted).

       Here, the plaintiff has given me no evidentiary proffer whatsoever in

response to the defendants’ motions to dismiss for lack of personal jurisdiction.

Moreover, the defendants’ affidavits denying sufficient personal contacts with

Maine are uncontradicted. Under these circumstances, I have no alternative but

to GRANT the motions to dismiss for lack of personal jurisdiction.


                                                                                   2
Motion to Amend Complaint

       I GRANT the plaintiff’s motion to amend complaint as against the remaining

defendant Shannon Auritt, the divorced spouse. There is no undue delay or

prejudice. The defendant argues that I should nevertheless deny the amendment

as futile. Def.’s Opp’n to Pl.’s Mot. at 6 (ECF No. 38). I reject that argument, but

I proceed to consider the defendant’s motion for judgment on the pleadings and

for dismissal for lack of subject matter jurisdiction insofar as the motion applies

to the Amended Complaint.1

Motion for Judgment on the Pleadings

       The gist of the defendant Shannon Auritt’s motion for judgment on the

pleadings is that the plaintiff is really complaining about actions Take A Shower

LLC, the corporate defendant, took, and that anything Shannon Auritt did was

“done by way of her involvement with the LLC” and nothing individually. Def.’s

Mot. for J. on the Pleadings (Def.’s Mot.) at 7 (ECF No. 23).

       But the Amended Complaint alleges that “Shannon Auritt in her individual

capacity used Defendant Take a Shower LLC as a way to fraudulently make

money in the shower head business. . . .,” Am. Compl. ¶ 43, and that

“[e]ssentially, Defendant Take A Shower LLC is a sham limited liability company

set up to allow Defendant Shannon Auritt to run the shower head business

through her mother . . . .”       Id. ¶ 51; see also ¶¶ 54, 57 (containing similar

accusations with regard to “Shannon Auritt in her individual capacity”). The



1Among other things, the Amended Complaint replaces the federal declaratory relief count with
a claim of fraudulent trademark registration under 15 U.S.C. § 1120 (Count 2). Am. Compl.
¶¶ 56-60 (ECF No. 36).

                                                                                           3
plaintiff may or may not be able to prove these assertions, but they are sufficient

to withstand the defendant Shannon Auritt’s motion for judgment on the

pleadings.

Motion to Dismiss for Lack of Subject Matter Jurisdiction

       The defendant Shannon Auritt’s argument for lack of subject matter

jurisdiction is based on the “‘Rooker-Feldman doctrine’ which prohibits federal

district courts from reviewing the decisions of state courts,” Def.’s Mot. at 8, and

on a District of Maine case that states that federal courts are likewise prohibited

from “exercising jurisdiction over claims that are ‘inextricably intertwined’ with

claims adjudicated in state court.” Id. at 8-9 (quoting Chadwick v. Chadwick,

2003 WL 21369252, *3-5 (D. Me. June 12, 2003)). The defendant argues that

the Maine District Court’s decisions in her divorce proceedings are implicated in

this lawsuit and therefore deprive this court of jurisdiction. I disagree. The

Maine District Court certainly did make decisions about the allocation of the

marital estate, and this court will not review those decisions. But the Maine

District Court did not make decisions about federal or state trademark law

violations, the subject of this lawsuit.2

                                      CONCLUSION

       For these reasons, I GRANT the defendants Hamilton and Take A Shower

LLC’s motions to dismiss for lack of personal jurisdiction; GRANT the plaintiff’s

motion to amend the complaint as against the defendant Shannon Auritt; and



2The defendant has withdrawn her argument that the claims are barred by res judicata. Reply
at 1 (ECF No. 32).

                                                                                         4
DENY the defendant Shannon Auritt’s motion for judgment on the pleadings and

to dismiss for lack of subject matter jurisdiction.

      SO ORDERED.

      DATED THIS 12TH DAY OF APRIL, 2019

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                           5
